The Attorney               General of Texas
                                                       Aquet    14, 1985
    JIM MAllOX
    Attorney General



    Suprem   Court Building        Eooorable Carl A. Parker                        opinion     No. JM-340
    P.0. BOX12548                  cheirmall
    Aurtln. TX. 70711- 2548        Education Committc:e:                             Re: Whether a grievance  hearing
    512l47%?m                      Texas State Senetc!                               is open to the public under eer-
    1d.X 9101874.1367
                                   P. 0. Box 12068, Cepitol       Station            tale   circumstances and related
    lelecoplrr 5lY47502ea
                                   Austin,   Texas  711711                           questions

    714 Jackson. Suite 700         Dear Senator     Parkm:
    cwllos. TX. 75202.4506
    2W742-8944
                                         You ask whether the Open Meetings Law required au Alamo Comunlty
                                   College    District      grlwance      committee    to  diacuaa     e   terminated
    4824 Alberta Ave.. Sulle 100   employee’s     grievewe      in open session.       You also    ask whether the
    El Paso, TX. 799052793         chancellor    could order persona to leave the premises           of the district
-
    9lW533.3.484                   headquarters.       Newspaper clippings     which you have submftted       describe
                                   the circumstances      Iof the grievance   coxmittee hearing.
    1001 T.Yxas. Suite 700
    Houston. TX. 77002-3111              On March 29, 1985. a grievance      conmlttee  met to hear a grievance
    713/222-5886                   filed  by a dlatrfct    secretary   who had been terminated.    The cormnittee
                                   vae appointed     according     to the folloving    procedure  of the Alaeo
                                   Community College ‘District:
    W6 Broadway, Suite 312
    Lubbock. TX. 794014479
    806/747-3238                               The three-member        grievantie      coxmittee   shall    be ad
                                               hoc.     Its     members shall          be appointed       by the
                                               President      (or Chancellor,        as appropriate)       from a
     4399 N. Tenth. Suits B
                                               list   of six or more employeea agreed upon by (a)
     McAllen, TX. 78501.1685
     512/682-4547                              the appropriate         Vice      President     or Director       of
                                               Buainew      Services     (for college       employees)    or Vice
                                               Chancel.lor      (for District        exployeea)    and (b) the
     200 Main Plus. Suite 400                  elected    head of the appropriate            employee group or
     San Antonio. TX. 78205-2797
                                                (when the grievant          is an administrator)          an ACCD
     512l225-4191
                                               eeployc:r      designated       by the      committee     from an
                                               elected    or appointed        pool, so long as the pool is
     An Equal Opportunityl                     large    enough to ensure            that   a small number of
     Attirmative Action Employer               employws        are not        asked     to ~serve    repeatedly.
                                               Persow       involved      in the grievance          process    are
                                               excludartl .

                                    The grievance    po:L:Lcy states   as follows:
P
                                                    4. Within five   (5)         days      after receiving    the
                                                grievfcxe    committee’s                recommendation.       the




                                                                       p. 1548
                                                                                                          - \
                                                                                                 -I

 Honorable     Carl A. Parker      - PIIS~ 2        (311-340)                                         ,




               President     (or Chancellor,         for District           office
               employees) must communicate his or her decision                    in
               vritlng     to    the     involved       parties.          College
               employees may appeal the Prealdent’ o decision                     to
               the Chancellor        c’s his/her       designee.         A final
               appeal may be made to the Board of Trustees                       and
               must be filed     vlthin     ten (10) days following              the
               last level     of appeal.      At the Board’s         discretion,
               such an appeal msy be handled                either     through a
               review of the griwance          record or through a formal
               hearing.     The final     decision    will be cmnicated
                in vriting   to the involved       parties     vlthin    five (5)
               days after the Bod%rdcompletes            ite deliberations.

  Alamo District      Policy    Manua:L, What’s What, Policy          No. IV 4-29.

         When the grievance          ccmmlttee    convened the March 29 hearing             at
  9:00    a.m.,     two reporters         from the     San Antonio      College     student
  newspaper      were present.         The reporters     had spoken to the employee
  about attending       the hearing and she did not object to their presence.
  The chancellor’s       special    assistant    told the reporters     that the hearing
  was closed.        They attempted        twice more to attend,       without     success.
  The chancellor       ultimately      c;alled the campus police who arrived           after
x the students       had left     the hearing     room and were waiting       outside     the
  building      for it to end.          Campus police     ordered    them to leave        the
  premises    and filed dieordexly          conduct complaints    against   them.

       The Open Meetings            Act   applies     to   meetings     of   a “governmental
  body” defined as follows:

                     (c)   ‘Governmental      body’ means [l] any board,
                commission,        department.       committee.       or     agency
                vithin    the executive      or legislative      department of
                the at&e,       which Is under the direction           of one or
                more elected       or appointed      members; and (21 every
                CommIssionera Court and ctty council              in the state,
                and every dellberatlve          body having rule-making            or
                quasi-judicial       power and clasalfied         as a depart-
                ment, agency, or political           subdivision     of a county
                or city;      [3] anli the board of trustees              of every
                 school district,-      and every county board of school
                trustees     and countv board of education:                [41 and
                the governing         boaid    of every      special-     district
                heretofore      or hereafter     created by law.         (Emphasis
                added; numerals [ll.         121. [31. I41 added).

   V.T.C.S.    art.    6252-17,   )l(c:).    This definition     is in four parts.     See
   generally    Attorney     General Opinion H-467 (1974).           The first part gives             _,
   criteria    for    determining     v’hich state  level    entities    are governmental



                                              p. 1549
gonorable     Carl A. Parher        - Page 3         (JM-340)




bodies.    See generally   Attorney General Opinion8 g-994 (1977);     E-772
(1976); R-450, R-438. H-246 ((1974); R-3 (1973).       The remainder of the
definition   liars apecif ic local governmental  entitles.    See generally
Attorney General Opinions W-174 (1980) ; B-1281 (1978); g-554.         E-496
(1975); g-450 (1974).

      A     comnity          college       district       la    a political            subdivision.
Attorney     General Opinion M-707 (1970).                 The legislature         has named such
Institutions         “conxsunity      colleges”       because     they “seme             their     com-
munities      not only through university-parallel                     programs but also by
means of        occupational         programs       and other        programs        of    community
interest       and need.”          Educ:. Code Il30.005.                A community            college
district      board of trustees              is governed        by the law pertaining                 to
independent       school districts,          Insofar     as it is applicable.             Educ. Code
1130.084.          Noreover ,       comrunity         college      districts          are      “school
districts”       within    article      1’1.1, section       3 of the Texas Constitution,
which authorizes           school      d:lstricta      to levy      and collect          ad valorem
taxes.      Shepherd v. San Ja$nto                Junior College         District.        363 S.W.2d
742    (Tex. 1963);         see Educ. Code 0130.005               (junior      colleges        renamed
community colleges).              In c,ur opinion.           the trustees        of a community
college      district     are truatoea         of a “school        district”       within      section
 1 (c) of the Open Meetings                 Act.      See also       V.T.C.S.       art.     6252-17.
Q3A(b), (e) (notice            provisj,ona) . Thus, the board of trustees                       of the
Alamo Community College               District      is a governmental           body within          the
act.

       Prior opinions         eatablkh        that an entity          will be covered by the
Open Meetings          Act if       it     is    a “governmental            body” which          holds
“meetings.”       as those       tenw       are defined         in the act.          See Attorney
General      Opinions      H-994 (1’3’17); H-772 (1976);                 R-438 (1974).           These
opinions      consider     vhether     the entity        in question       is described        by the
express     language of the definitions.                  Thus, a state-level          entity     will
be a governmental          body within        the act if it is “vithin              the executive
or legislative         department       3:E the state”         and “under the direction              of
one or more elected               or ,q?pointed         members.”         See, e.g.,        Attorney
General      Opinions      E-994 (1!)?7) ; E-772            (1976);      E-438 (1974).          For a
local level entity          to be a “governmental             body” within the act, it must
be expressly          included      in the list            of governmental           bodies      which
comprises      the second branch of the definition.                     V.T.C.S. art. 6252-17,
51(c).      That list      names several        specific      governmental bodies.            It also
establishes       criteria      for identifying           deliberative       bodies    “classified
as a department,            agency,      or political          subdivision      of a county          or
city.”       See, e.g.,         Attorney       General       Opinions      JM-4 (1983);          D-467
 (1974).       The definition          ,x[ governmental            body does not,           however.
inr.lude     committees       subordinate        to the governing            body of a school
district      or junior      college      district      such as the grievance            committee.
Since     the Alamo         Comnunitf       College       grievance       committee      is     not    a
governmental       body within        th,e statutory         definition,      it is not subject




                                                p. 1550
                                                                                                 .



Bouorable    Carl   A. Parker - P1g8 b          (JM-340)




to the Open Meeting8 Act. Tba March 29 hearing                      vas    therefore   not   a
meeting subject to the Opeu Ileetings Act.

       You next ask vhcther the chaucellor              could order persons to leave
the premises      of district       headquarters.      Since the grievance      comittae
hearing    was not subject          to the Open Meetings Act, student           reporters
had no right under that act to attend.                  Whether the chancellor        could
properly    order persons to 1t:ave the preuisea              of district   headquarters
depends upon all           the facts       and circumstances.       The trustees       of a
conmmity     college      "have the exclusive        power to manage and govero" the
schools    of the district.           Eiuc. Code 123.26(b).       They msy adopt "such
rules,    regulations,        and by-,lavs      as they may deem proper."          College
officials    may enforce rules and regulations              to deter disruption     of the
educational      environment.         tansdale     v. Tyler Junior College,         318 P.
Supp. 529 (D.C. 1970); l&l::8                v. Board of Trustees,        Tarraat    County
Junior College        District,      480 S.W.2d 289 (Tex. Clv. App. - Fort Worth
 1972, writ ref'd n.r.e.).             d.ssuming the chancellor     vas acting pursuant
 to authority      validly      delegated     by the trustees,     he vas empowered to
order persons        to leave district          headquarters.     See also Penal Code
 942.05 (disrupting         a meetiaf,).

                                       SUMMARY
                                                                                                 ?
                 A grievance    committee         of the Alamo Conrrwnlty




                                                       ,
             College   District    is not          a "governmental    body"
             within   the Open Eleetiags           Act,  article   6252-17,
             V.T.C.S.




                                                   J Ak
                                                     Very   truly   your




                                                     JIM        MATTOX
                                                     Attoruey    General of Texas

 TOMGREBN
 First Assistant      Attorney     General

 DAVID R. RICHARDS
 Executive Assistant Attorney           General

 ROBERTGRAY
 Special Assistant      Attorney      General

 RICK GILPIN
 Chairman, Opinion      Coxanittet!

 Prepared    by Susan L. Garriricln
 Assistant    Attorney General




                                                p. 1551
.       . .
    ,   ,.
              Ronorablo   Carl   A.   Parkor - Page S   (311-340)




              APPROVED:
              OPINIONCOMIITTIZE

              Rick Gilpin,   Chairman
              Susm Garrison
              Tony Guillory
              Jim Moellinger
              Jennifer  Riggs
              Nancy Sutton
              Sarah Woelk
              Bruce Youngblood




                                                    p. 1552